DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 17136075, attorney docket 67407-862. Application is assigned an effective filing date of 12/29/2020 based on application filing date, and applicant is United Microelectronics Corp.  
Applicant’s election with traverse of Invention I, claims 1-14 in the reply filed on 8/12/2022 is acknowledged. The traversal is on the ground that examining both groups presents no undue burden on the examiner.  This is not found persuasive because examiner determined that the inventions are distinct and will require searches in different databases and different subclasses.  Each subclass may contain thousands of patents and may take several hours to review and examiner is given a limited time to prosecute each case. See MPEP §808.02.  Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus, the examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. Here examiner has determined that the classification and field of search will not be the same.
Applicant argues that the alternative method proposed by the examiner would not produce the same device because the device is limited to trenches on opposing sides of a single substrate. Examiner disagrees.  It has been held that a product-by-process claim is directed to the product per se, regardless of how the product is actually made.  In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein make it clear that it is the final product which must determine patentability in a product-by-process claim, and not the process by which it is made. Further, an old or obvious product produced by a new method is not patentable as a product, whether claimed in a product-by-process claim or not. As stated in In re Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935) Perdue Pharma v. Epic Pharma, App. No. 2014-1294 (Fed. Cir. 2016) Here examiner has proposed producing a single substrate by bonding multiple substrates that include trenches on one side, which would result in the claimed device.  Because “substrate” is a broad term, it may include a substrate formed by bonding.   
The requirement is still deemed proper and is therefore made FINAL. Claims 15-20 have been withdrawn from consideration. Claims 1-14 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 10 recite “and the first region corresponds to the second region,” which is indefinite because it is impossible to determine the meets and bounds of how the regions “correspond”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Fishburn (U.S. 2017/0213650).

As for claim 1, 
Fishburn teaches in figure 13 a capacitor structure, comprising: 
a substrate (206) having a first side (202) and a second side (204) opposite to the first side; 
a plurality of first trenches (18a) formed on the first side of the substrate; 
a plurality of second trenches (18b) formed on the second side of the substrate; 
a first capacitor (20a) extending along the first side and into the first trenches; and 
a second capacitor (20b) extending along the second side and into the second trenches.

As for claim 2,
Fishburn teaches the capacitor structure according to claim 1, 
Wherein the substrate has an upper surface (at the squared off peak at the top of the figure) corresponding to the first side of the substrate, 
wherein the first trenches are disposed along a first direction (across the page) and a second direction (into the page) on the first side of the substrate, the first direction and the second direction are intersected with each other and parallel to the upper surface of the substrate, wherein 
the first trenches penetrate the substrate along a third direction intersected with the first direction and the second direction, and the second trenches penetrate the substrate along the third direction (across the substrate, up or down the figure).

As for claim 3,
Fishburn teaches the capacitor structure according to claim 2, wherein the first trenches and the second trenches are overlapped in the first direction (“the first trenches 18a extend into base regions of the second peaks” [0057]).

As for claim 4,
Fishburn teaches the capacitor structure according to claim 3, wherein the first trenches and the second trenches are separated in the third direction (by the thickness of the substrate).

As for claim 5,
Fishburn teaches the capacitor structure according to claim 3, wherein the first trenches are disposed in a first region on the first side of the substrate, the second trenches are disposed in a second region on the second side of the substrate, and the first region corresponds to the second region. (The regions correspond by being mainly parallel.)

As for claim 6,
Fishburn teaches the capacitor structure according to claim 3, wherein the first trenches are disposed in a first region on the first side of the substrate, the second trenches are disposed in a second region on the second side of the substrate, and the first region and the second region are separated from each other in the third direction. (the trenches are always separated by substrate material).

As for claim 7,
Fishburn teaches the capacitor structure according to claim 2, wherein the first trenches and the second trenches are separated in the first direction (the trenches are offset so there is a separation across the page).

As for claim 8,
Fishburn teaches the capacitor structure according to claim 7, wherein the first trenches and the second trenches are separated in the third direction. (the trenches are always separated by substrate material).

As for claim 9,
Fishburn teaches the capacitor structure according to claim 7, wherein the first trenches and the second trenches are overlapped in the third direction. (“the first trenches 18a extend into base regions of the second peaks” [0057]).

As for claim 10,
Fishburn teaches the capacitor structure according to claim 7, wherein the first trenches are disposed in a first region on the first side of the substrate, the second trenches are disposed in a second region on the second side of the substrate, and the first region corresponds to the second region. (The regions correspond by being mainly parallel.)

As for claim 11,
Fishburn teaches the capacitor structure according to claim 7, wherein the first trenches are disposed in a first region on the first side of the substrate, the second trenches are disposed in a second region on the second side of the substrate, and the first region and the second region are separated from each other in the third direction. (shown in figure 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fishburn in view of Neuilly et al. (WO 2009/104132).

As for claim 12,
Fishburn teaches the capacitor structure according to claim 2.  Fishburn does not teach a first via and a second via penetrating through the substrate, respectively, wherein the first capacitor and the second capacitor are electrically connected to each other through the first via and the second via.
However, Neuilly teaches in figure 2H and 3 a capacitor (abstract) formed with trenches (910/950) on opposing sides of a substrate, that are electrically connected through multiple via (at 140 of figure 3). 
It would have been obvious to one skilled in the art at the effective filing date of this application to connect the capacitors on two sides of a substrate with a through via because the connection would double the capacitance without substantially increasing the footprint. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 14,
Fishburn in view of Neuilly makes obvious the capacitor structure according to claim 12, and in the suggested combination, Neuilly teaches that the first capacitor comprises a first conductive layer (950), a first dielectric layer (940) and a second conductive layer sequentially stacked on the first side of the substrate (930), the second capacitor comprises a first conductive layer (950), a first dielectric layer (940) and a second conductive layer (930) sequentially stacked on the second side of the substrate, wherein the first conductive layer of the first capacitor and the first conductive layer of the second capacitor are electrically connected to the first via through (900); the second conductive layer of the first capacitor and the second conductive layer of the second capacitor are electrically connected to the second via (through 920). 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As for claim 13, the prior art does not teach or make obvious a capacitor that has multiple stacked conductive and dielectric layer that extend on both sides of a substrate and has the first conductive layer of the first capacitor, the first conductive layer of the second capacitor, the third conductive layer of the first capacitor and the third conductive layer of the second capacitor electrically connected to the first via; and the second conductive layer of the first capacitor and the second conductive layer of the second capacitor are electrically connected to the second via.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893